Petition for Writ of Mandamus
Denied and Memorandum Opinion filed May 17, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-11-00360-CR
____________
 
IN RE LOYD LANDON SORROW, Relator
 
 

ORIGINAL PROCEEDING
WRIT OF MANDAMUS
   263rd District Court
   Harris County, Texas
Trial Court Cause No. 874978
 



















 
 
 

M E M O R
A N D U M   O P I N I O N
            On April 28, 2011, relator filed a petition for writ of
mandamus in this court.  See Tex. Gov’t Code Ann. § 22.221 (Vernon
2004); see also Tex. R. App. P. 52.  In the petition, relator seeks an
order directing respondent, the Honorable Jim Wallace, presiding judge of the 263rd
District Court of Harris County, to (1) grant a motion for an incompetency
hearing; (2) enforce an order for production of mental health care records; (3)
hold the State’s prosecuting attorney in contempt for violating production
order; (4) grant a motion for discovery of health care records; and (5) reverse
his judgment of conviction and remand for a new trial.
The courts of appeals have concurrent mandamus jurisdiction
with the Court of Criminal Appeals in some post-conviction proceedings.  Padilla
v. McDaniel, 122 S.W.3d 805, 808 (Tex.Crim.App.2003).  Relator is seeking
post-conviction relief on the grounds he was incompetent to stand trial.  Only
the Court of Criminal Appeals has jurisdiction in final post-conviction habeas
corpus proceedings.  Tex. Code Crim. Proc. Ann. art. 11.07; Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); Board of
Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist.,
910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that article 11.07 provides
the exclusive means to challenge a final felony conviction).  
Because we do not have jurisdiction, the petition for writ of
mandamus is ordered denied.
 
 
                                                                        PER
CURIAM
 
Panel
consists of Justices Anderson, Brown, and Christopher.
Do Not Publish
— Tex. R. App. P. 47.2(b).